Opinion by
Judge Peters :
The paper on its face shows that Mrs. Sturgeon, who signed it, never intended it to have the force and character of a valid promisory note in her life time.
It was not delivered to be enforced against her, but against her estate after her death.
An individual can make a gift of goods, chattels and money to another by delivery, but his promises to make a. gift of any of these things cannot be enforced. But if there is a consideration for the promise, it is not a gift. Phelps vs. Phelps, 28 Barb. 121, 7. Johns; Repts. 25. Pearsons vs. Pearson. We then must inquire whether there is a sufficient consideration proved in this case to uphold the promise. It does not appear that there was any consideration for the promise except that appellant had named a daughter for Mrs. Sturgeon, but there was no relation between the parties, and no consideration of blood, therefore, existed to uphold the promise. It is then a mere promise to pay a sum of money as a mere gratuity or gift, and, although it is in writing, cannot be enforced. Mark v. Clark & Wife, 11 B. Monroe 44. Judgment must be affirmed.